Colt, J.
The ordinary measure of damages, in an action against a common carrier, for a failure to deliver in time goods intrusted to him for carriage, is the difference between the market value at the time when and place where they ought to have been delivered, and their market value at that place on the day when they were in fact delivered. The plaintiff contends that, as he had previously sold a part of the cotton in question “ to arrive,” the application of a different rule is here required and that a new element, not considered in the cases which have been decided by this court, is introduced. Cutting v. Grand Trunk Railway Co. 13 Allen, 381.
The sales of this cotton “ to arrive ” were. made some days before the delivery of it to the defendants for transportation, and at prices, we infer, which were above the market value on the day it should have arrived in Boston. The plaintiff insists that tho decline in market value between the dates of these sales and the *471actual arrival of the cotton is the measure of damages. But there is nothing in the facts relied on, to vary the rule above stated. The defendants, on receiving the property, had no notice of the contracts of sale relied on; and the profits which might, on a falling market, have resulted therefrom to the plaintiff, could not then have been contemplated by the parties, to the contract of transportation as an element of damage. They are not the direct and natural result of the defendants’ default, but arise from the plaintiff’s independent dealings, not known to the defendants, and as such are not entitled to consideration in the estimate of damages, in extension of the rule above given. Hadley v. Baxendale, 9 Exch. 341. Williams v. Reynolds, 6 Best & Smith, 495. It would ordinarily be unjust to make loss of profits by the plaintiff, on a sale made in anticipation of a delivery to him contracted for with the defendant, a basis of damages ; because the plaintiff, especially where the property sold has an established market value, can always protect himself from loss, by supplying the commodity from other sources at the market price. He cannot be permitted to recover of the defendant for losses which by reasonable effort he might have avoided.

Case to be sent to an assessor.